Citation Nr: 1606858	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  11-27 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for sleep apnea. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from April 1971 to April 1991.  

These matters come before the Board of Veterans' Appeals (Board) from June 2010 and April 2012 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas.  

In December 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The newly reopened issue of entitlement to service connection for sleep apnea, to include as due to service-connected disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The most probative evidence of record is against a finding that the Veteran had service in Korea prior to 1974.

2.  The Veteran is not entitled to the presumption of exposure to herbicides in service.

3.  The earliest clinical evidence of record of diabetes mellitus is approximately two decades after separation from service.

4.  The most probative evidence of record is against a finding that the Veteran has diabetes mellitus causally related to, or aggravated by, active service.

5.  In an unappealed 2010 final decision, the RO denied service connection for sleep apnea. 

6.  New and material evidence has been received since the last final denial with regard to entitlement to service connection for sleep apnea. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).
 
2.  Evidence received since the 2010 RO decision which denied entitlement to service connection for sleep apnea, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 20.302, 20.1103 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Kent v. Nicholson, 20 Vet. App. 1 (2006), Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Notice was provided in 2010 and 2012.

VA has a duty to assist the appellant in the development of the claims.  The claims file includes the Veteran's service treatment records (STRs), military personnel records, post service medical records and correspondence, and the statements of the appellant and others in support of his claims.  

The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the appellant's claims for which VA has a duty to obtain.  The Veteran contends that he has been treated by VA or federal clinicians since 1987.  The Board finds that a remand to obtain additional records is not necessary as the evidence reflects that the Veteran was diagnosed with diabetes mellitus in approximately 2012.  The claims file includes records for several years prior to diagnosis.  There is no indication, and the Veteran has not contended, that he was diagnosed or had symptoms of diabetes prior to the records in evidence.  

The Board finds that a clinical opinion is not warranted in this case.  There is no competent credible indication that the Veteran's diabetes mellitus is related to, or aggravated by service, or a service-connected disability.  The Veteran has contended that his diabetes is due to herbicide exposure and/or exposure to "green paint" on a mountainside.  The evidence of record, as discussed in more detail below, is against a finding of exposure to herbicides, and does not indicate that potential exposure to paint is the cause of his diabetes.  

VA is not required to obtain a medical opinion for a claimant seeking to reopen a previously and finally disallowed claim prior to a determination that new and material evidence has been received.  See Paralyzed Veteran's of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Circ. 2003).  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims at this time.


Legal criteria

Service Connection in General

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a). 

Presumptive service connection - herbicide exposure

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met. 38 C.F.R. § 3.309(e).  

A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  

A Veteran, who during active service, served between April 1, 1968 and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iv).

If a Veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied:  Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; chronic lymphocytic leukemia; B cell leukemia, Parkinson's disease, multiple myeloma; non-Hodgkin's lymphoma; early-onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

Where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

New and Material Evidence

In general, RO decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999).

Analysis

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Diabetes Mellitus

The appellant contends that his diabetes mellitus is due to alleged exposure to herbicides, specifically Agent Orange in Korea.  The Veteran testified that he was stationed in Korea from November 1971 to November 1972; however the Board disagrees with these dates.  

The Veteran's military personnel records reflect that from March 1972 to November 1974, he was stationed in Texas.  Thus, he could not have been stationed in Korea to November 1972.  In addition, his personnel records reflect that he was stationed in Korea from November 1974 to no later than July 1976.  They do not reflect earlier service in Korea.  Finally, the Board notes that in a December 2009 VA Form 21-4138, the Veteran asserted that he was stationed in Korea from 1974 to 1975.  

The Board finds that the most probative evidence supports a finding that the Veteran did not have service in Korea until November 1974.  Under 38 C.F.R. § 3.307(a)(6)(iv) service members may be presumed to have been exposed to herbicides in Korea if they had service there between April 1, 1968 and August 31, 1971, in a unit that, as determined by the Department of Defense operated in or near the Korean DMZ or an area in which herbicides are known to have been applied during that period.  Even if the Veteran had service in Korea during his alleged dates of November 1971 to November 1972, he still would not be entitled to the presumption of herbicide exposure.  Finally, the Board notes that a PIES (Personal Information Exchange System)  response to a request for documentation as to exposure to herbicides, reflects that there were "no records of exposure to herbicides." 

The Veteran submitted a statement in which he asserted that defoliants were used on HAWK missile-tactical sites which were "most likely" the same used on the DMZ in Korea.  He further asserted that this agent is a persistent chemical that remains long after its application, and that it was on equipment, and in dust, which he inhaled.  The Veteran's assertion that defoliants used near a missile tactical site were "most likely" the same as used in the DMZ in Korea between April 1, 1968 and August 31, 1971 is not supported by competent credible evidence of record. 

The Veteran, and lay individuals, have not been shown to be competent to identify 2.3-D, 2.4.5-T and its contaminant TCDD, cacodylic acid, and/or picloram in service, as required by 38 C.F.R. § 3.307(6).  Thus, any lay assertion that such chemicals were used in an area where the Veteran was present, are not probative.  In addition, any lay assertion that such chemicals used prior to September 1, 1971 in Korea remained in the air, dirt, equipment, or other item which came in contact with the Veteran is not probative.  There is no competent credible evidence of record that the Veteran's diabetes is as likely as not due to exposure to air, dirt, equipment, or other item which may have been contaminated by such chemical more than three years earlier.

In sum, the evidence of record is negative for any service records which establish that the Veteran served on land within the Republic of Vietnam, on the inland waterways of Vietnam, in Korea, in Thailand, or in any other area of Asia during the time period prescribed in 38 C.F.R. § 3.307.

Despite a lack of credible competent evidence that the Veteran was exposed to herbicides in service, the Board has considered the Court's opinion in Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  However, as discussed below, the evidence of record is negative for a competent clinical opinion that the Veteran's disability is at least as likely as not due to his service.

The Veteran testified at the Board hearing that he was close to the Korean DMZ in service, and at one point someone had "painted" green a mountainside in anticipation of a visit from a distinguished visitor.   There is no competent credible evidence to record to support this.  Importantly, there is no competent credible evidence of record indicative that this would  have caused his diabetes more than thirty years later.

The Veteran's STRs are negative for any diagnosis of, or treatment for, diabetes.  His 1981 and 1991 reports of medical history reflect that the Veteran denied ever having had sugar or albumin in his urine.  His January 1981 and February 1991 reports of medical examination also reflect that his urinalyses were negative for albumin and/or sugar.

The earliest clinical evidence of diabetes is approximately two decades after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

In addition, the record reflects that the a risk factor being overweight is diabetes.  In this regard, the Veteran has contended that he gained weight in service, and the Board acknowledges such.  However, the Veteran did not have albumin or sugar in his urine in service, was not diagnosed with diabetes until approximately twenty years after separation from service, and had gained approximately 50 pounds after separation from service and by the time of his diagnosis.  There is no competent credible evidence which supports a finding that the Veteran's diabetes is related to in-service weight gain or other factors.
 
Although lay persons are competent to provide opinions on some issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the effects of herbicide exposure, the causes of diabetes mellitus, and even whether a person was exposed to 2.3-D, 2.4.5-T and its contaminant TCDD, cacodylic acid, and/or picloram in service.  The Board finds that such findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet.App. 428 (2011).

In sum, the most probative clinical evidence of record is against a finding that the Veteran's diabetes mellitus was causally related to, or substantially contributed by, active service.  

The preponderance of the evidence is against this claim; therefore, the benefit-of-the-doubt rule does not apply, and the claim for service connection for diabetes mellitus is not warranted. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

New and Material Evidence Sleep Apnea

Historically, the Veteran's claim for service connection for sleep apnea was denied by the RO in a February 2010 rating decision.  The Veteran did not appeal the denial and it became final.  

Evidence of record at time of last final denial in February 2010 

At the time of the last final denial, the claims file included lay statements by the Veteran, the Veteran's spouse (P.M.) and F.A., and private medical records.

The Veteran's STRs reflect that he denied frequent trouble sleeping.  The Veteran's STRs reflect that he sought treatment for a variety of complaints to include the following: rash on feet (Feb 1971), wart (June 1971), pain in coccyx (April 1972), rash on neck (April 1972), URI (June 1972), URI (December 1972), rectal bleeding (December 1972), contusion to coccyx (December 1972), productive cough (March 1976), hear rash (July 1976), chest pain, possible hyperventilation (Oct 1977), bronchitis with URI (November 1979), gunshot wound (Jan 1982), dressing change (January 1982), wart on elbow for three years (July 1982), wart on elbow (August 1982), history of recurrent low back pain (September 1983), right knee pain for two days (Oct 1982), cough and nasal congestion. (Oct 1983), flu symptoms (Oct 1983), vision (April 1984), irritation to eye/acute conjunctivitis (March 1985), keratitis (July 1989), Morton's neuroma (July 1989, August 1989, and September 1989), mole and low back pain (Feb 1991), and low back pain (March 1991).  
He specifically denied frequent trouble sleeping in reports of medical history in April 1975, January 1981, November 1986, and February 1991. 

A post-service record from when the Veteran was 48 years old (approximately 1996) reflects that he weighed 244 lbs. and that he feels "tired all the time" for more than one year.  (The Board notes that this is approximately 47 pounds more than when he separated from service.)  It was noted that he gets 5 - 5.5 hours of sleep Monday through Friday, and gets 7 - 7.5 hours of sleep on weekends.  He got no aerobic exercise.  It was also noted that he smoked 3/4 a pack a day for 20 years.  It was further noted that the Veteran did not have headaches.  The Veteran was to have a follow up in one year.

A 2009 Alamo Sleep Disorders Center reflects that the Veteran was 61 years old, and had a diagnosis of "mild overall" obstructive sleep apnea.

F.A., in an August 2009 statement, stated that he observed the Veteran with heavy snoring and interruptions in breathing between 1987 and 1991.  F.A stated "[t]here were times I would even awaken him to ensure he was O.K.  I told him after he would wake that he had stopped breathing."

P.M., in an August 2009 statement, stated that "[o]ver our entire marriage of over 39 years I can attest that [the Veteran's] snoring began after his entry into service and progressively got worst."

VA clinical records reflect an active problem list of chronic fatigue syndrome diagnosed on January 30, 2008 by Dr. R. Parimoo.

Evidence of record since the last final denial

The Veteran asserts that his weight gain in service, long work days which left little time for sleep, and his stress and tension in service contributed to his sleep apnea.  He submitted an Epworth Sleepiness Scale to describe his condition during his active duty.  He contends that he thought his sleep problems in service were due to long work hours and operational stresses.  (e.g. See May 2011, October 2011, and May 2012 written statements)

A February 2012 VA examination report reflects that the Veteran's sleep apnea is less likely as not caused by service.  The examiner considered the lay statements but noted that the clinician records are negative for complaints of fatigue or sleep related problems on physicals in 1975, 1981, 1986, and 1991.  The examiner found that the Veteran's post service obesity is the best documented risk factor for his sleep apnea.  

In a July 2012 statement, the Veteran contended that his sleep apnea is aggravated by his service-connected bilateral knee and spine disabilities.

The Veteran testified at the Board hearing that when he returned from Korea, he started feeling tired in the morning, was tired the whole day, and would go to bed tired.  He testified that he thought it was due to his long hours of work.  He also testified that he did not seek treatment because he avoided doctors to avoid a negative effect on promotions and assignments. 

Old and new evidence of record considered as a whole

The Board finds that, given the low threshold in Shade v. Shinseki, 24 Vet. App. 110 (2010), the additional evidence, of the Veteran's assertion that his sleep apnea is aggravated by his service-connected disabilities, is new and material.  


ORDER

Entitlement to service connection for diabetes is denied.

As new and material evidence has not been received to reopen the claim of entitlement to service connection for sleep apnea, the claim is reopened and the appeal is allowed to that extent. 


REMAND

Having reopened the appellant's claim, the Board finds that further additional development is warranted prior to adjudicating the claim on the merits, de novo.  

Although the Veteran has stated that he was tired in service, and he has provided lay statements that he stopped breathing at night, his statements contemporaneous to service reflect that he denied frequent trouble sleeping.  Moreover, he has also stated that he initially believed that any fatigue was due to long work hours, which would not be consistent with his current contention of a cessation of breathing in service.

As noted above, a post-service record from approximately 1996 reflects that the Veteran reported that he feels tired all the time, and notes that he gets 5 - 5.5 hours a sleep during the week.  Although the Veteran contends that he had a weight gain in service, the record also reflects that he gained approximately 47 pounds from separation to this 1996 report.  

The Board also notes that VA records reflect that the Veteran was diagnosed with chronic fatigue syndrome in January 2008.  The Veteran has stated that he has had VA treatment since 1987.  The Board finds that San Antonio, Texas VA clinical records from January 1, 1987 through December 31, 2008, to include the January 30, 2008 diagnosis of chronic fatigue syndrome should be associated with the claims file. 

Thereafter, a supplemental clinical opinion should be obtained.  The clinical should provide an opinion as to whether the Veteran's sleep apnea is chronically worsened due to a service-connected disability.  In this regard, the clinician should discuss, if pertinent, the physical aspects of obstructive sleep apnea, its severity upon diagnosis and whether such is indicative of recent onset or a prolonged condition, the Veteran's report of being tired in 1996 (and a notation that he does not have headaches and how much sleep he gets), and the 2008 diagnosis of chronic fatigue syndrome.  


Accordingly, the case is REMANDED for the following action:

1.  Ascertain if the Veteran has applied for Social Security Administration (SSA) disability benefits, and if so, attempt to obtain all SSA records used to make a decision.

2.  Attempt to obtain and associate VA clinical records from San Antonio, Texas for the Veteran from January 1, 1987 to December 31, 2008, to include the January 2008 records from treatment/examination by Dr. R. Parimoo with regard to chronic fatigue syndrome.  

3.  Thereafter, obtain a supplemental opinion from the 2012 VA examiner, if reasonably available, or another appropriate clinician.  The clinician should opinion as to whether it is as likely as not that the Veteran's sleep apnea is causally related to, or aggravated by, a service-connected disability.  The clinician should consider the pertinent evidence of record to include: a.) the 1996 clinical record which reflects a weight of 244 lbs. (a gain of 47 pounds since separation), a report of being tired all the time, a negative history for headaches, the Veteran's tobacco use, and the Veteran's statement as to 5 - 5.5 hours of sleep a night during the week; b.) the severity (mild) of the Veteran's sleep apnea upon diagnosis in 2009 and whether this is indicative of recent onset or a prolonged condition  c.) the2008 diagnosis of chronic fatigue syndrome; and d.) the Veteran's contention that his service-connected disabilities aggravate his sleep apnea.

The clinician should provide an adequate rationale for opinion(s) offered, and if pertinent, describe the physical aspects of the causes of sleep apnea.

4.  Following completion of the above, adjudicate the issue of entitlement to service connection for sleep apnea, to include as due to service-connected disability.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


